DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 04/05/2022, the following has occurred: Claim(s) 1 has been amended. 
Claim(s) 1-6 are pending.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
The limitation “a planar heating portion” in claim 1, will be interpreted by the examiner to mean –any portion of a planar heater--.
The limitation “a body forming a car interior material” in claim 1, will be interpreted by the examiner to mean, based on the specifications, –a body forming a car interior component--. This interpretation is taken because the limitation could also be read as a body forming a material which is used in the interior of cars. This broader interpretation would encompass almost any material and would not require the body to be a component within the car interior.
The limitation “where in the lower surface of the planar heating portion covers the…side portions of the body” in claim 1, based on Fig. 2 and Fig. 3 will be interpreted as –the lower surface of the planar heating portion covers the top of the side portions of the body--
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20190023103 A1). 
Regarding claim 1, Tanaka discloses a planar heater comprising: 
a body (10, Fig. 2) forming a car interior material, having an upper side opened, and having an accommodation space formed therein and defined by side portions and a lower portion (housing 50 has side walls and a bottom surface which creates an accommodation space, Fig. 2); 
a planar heating portion installed on the upper side of the body and having a lower surface and an upper surface having a uniform thickness (heat generating layer 20 has a uniform thickness, Fig. 2), wherein the lower surface of the planar heating portion covers the opened upper side of the body and side portions of the body (heating layer 20 covers the opened upper side of the heater body and side walls), and the accommodation space is formed by the side portions and entire lower portion with a uniform thickness (side walls of the heater body and the bottom have a uniform thickness) of the body and the lower surface of the planar heating portion (a space is formed between the heater and the housing, Fig. 2); 
a layer foamed between the body and the planar heating portion having a uniform thickness and installed in the accommodation space formed by the side portions and the entire lower portion with the uniform thickness of the body and the lower surface of the planar heating portion to fill the accommodation space (heat insulating layer 30 can be composed of urethane foam, par. 122),
a skin layer (surface layer 40 is fixed to the heat layer 20 through an adhesive, Fig. 2, par. 45) formed on the upper surface of the planar heating portion and bonded to the upper surface of the planar heating portion being securely fixed to the body by the foam layer (layer 20, 30, and the housing portion 50 are fixed by an adhesion, par. 45).
Tanaka does not disclose the insulated layer and the side portions of the body having a same height to be completely covered by the lower surface of the planar heating portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to have the heater portion mounted on top of the side walls such that the insulated layer is the same height as the side walls of the housing. One of ordinary skill in the art would be motivated to make this modification since this would allow the surface layer, which is used to improve appearance (par. 43), to wrap around the housing. This can improve the appearance so that the surface layer does not end at a plastic side wall which can detract from aesthetics.
Regarding claim 5, Tanaka discloses the planar heater of claim 1, wherein polyurethane foams to form the foam layer (urethane foam, par. 122, where it is understood by the examiner that the term urethane foam broadly encompasses foam of urethane and/or polyurethane).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka according to claim 1 above, and further in view of Kochman (US 20010025846 A1) and Akaike (US 20100258334 A1).
Regarding claim 2, Tanaka does not teach wherein the planar heating portion comprises: fiber threads woven by weft and warp; heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven; and metal leading wires woven at left and right sides of the fiber threads and configured to supply power to the heating threads.
Kochman teaches a flexible heater wherein the planar heating portion comprises: fiber threads woven (woven fabric 26); heating threads (heating threads 9) woven (heating threads 9 are stitched through the fabric 26, par. 93); and metal leading wires (energizing electrodes 10) woven at left and right sides of the fiber threads (energizing electrodes 10 are placed on the right and left side of the heating threads 9, Fig. 7A) and configured to supply power to the heating threads (energizing electrode 10 are also called bus electrodes, par 93; where bus electrodes are understood for conducting high current from a power source). Doing so had the benefit of using a planar heater that is soft, highly flexible, and reliable for applications that may be subjected to crushing or pressure (par. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka to incorporate the teachings of Kochman and use a flexible heater. Doing so would have the benefit of using a planar heater that is soft, highly flexible, and reliable for using in a car where users may touch and apply pressure to (par. 12, Kochman).
However, Tanaka in view of Kochman does not teach where the fiber threads woven by weft and warp; heating threads inserted into the weft or warp of the fiber threads at regular interval, and woven;
Akaike teaches a fabric material woven with conductive wire, where the fiber threads woven by weft and warp (woven fabrics with weft 22 and warp 21, Fig. 10D); heating threads (conductor 30) inserted into the weft or warp of the fiber threads at regular interval (conductor 30 woven along the warp yarn 21 and crosses up and down the weft yarn 22 at regular intervals, Fig. 10D). Doing so would give the yarn a higher tensile force (par. 114) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low tensile force (par. 156), allowing the yarn to support the conductor when pressed against other conductors (par. 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman to incorporate the teachings of Akaike and interweave the heating threads along the warp yarn. Doing so would have the benefit of a weaving pattern that gives the yarn a higher tensile force (par. 114, Akaike) than the interweaving metal conductors, which would accommodate for highly flexible metal conductors that have low tensile force (par. 156, Akaike), allowing the yarn to support the conductor when pressed against other conductors (par. 114, Akaike).
Regarding claim 4, Tanaka in view of Kochman and Akaike does not teach wherein the metal leading wires are woven with the fiber threads in a zigzag pattern.
Kochman teaches wherein the metal leading wires are woven with the fiber threads in a zigzag pattern (electrically conductive thread 18 are stitched in a zigzag pattern, Fig. 7A, Kochman). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman and Akaike to incorporate the teachings of Kochman and weave metal leading wires in a zigzag pattern. Doing so would have the benefit of providing reliable mechanical and electrical connection between the busses and heating threads (par. 93, Kochman).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kochman and Akaike according to claim 1 above, and further in view of Yoneyama (US 6969827 B2).
Regarding claim 3, Tanaka in view of Kochman and Akaike does not disclose the planar heater of claim 2, wherein the heating threads are formed by carbon fiber 
Yoneyama discloses a heater for a car seat where the conductors which are braided into a heater can be made of carbon fibers (Col 8 lines 28-30, Yoneyama).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman and Akaike to incorporate the teachings of Yoneyama. One of ordinary skill in the art would know that heating threads can be made of carbon fiber.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Kochman and Akaike according to claim 1 above, and further in view of Kim (US 20120273479 A1).
Regarding claim 6, Tanaka in view of Kochman and Akaike discloses the planar heater of claim 2, wherein the planar heating portion includes a plurality of pores formed between the fiber threads (fiber threads can be made of yarn, par. 114, Akaike; where the broadest reasonable interpretation of “pores formed between fiber threads” include gaps or holes in meshes since the strands (which can be made of many individual fibers) composing the mesh could also be considered as fibers).
Tanaka in view of Kochman and Akaike does not disclose wherein a portion of the foam layer passes through the plurality of pores of the planar heating portion by foaming of the foam layer such that the planar heating portion is impregnated with the foam layer.
Kim discloses wherein a portion of the foam layer passes through the plurality of pores of the planar heating portion by foaming of the foam layer (the foam 35 fills the gaps and spaces between the heating elements 10 in the mesh, par. 71; where the mesh can be made of yarn, par. 55; additionally, the broadest reasonable interpretation of “pores between fiber threads” include gaps or holes in meshes since the strands, which can be made of many individual fibers composing the mesh could also be considered as fibers, Kim) such that the planar heating portion is impregnated with the foam layer (heating elements 10 filled and surrounded by the foam 35, par. 71, Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tanaka in view of Kochman and Akaike to incorporate the teachings of Kim and fill the heating portion with foam. Doing so have the benefits of waterproofing and sealing the heating pad (par. 71, Kim).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761